DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s Admitted Prior Art discloses using power grid models to generate reactive voltage control methods.
Li et al., US Patent Application Publication no. 2019/0362044 discloses offline generating and training of Markov based machine learning models.
Shi et al., US Patent Application Publication no. 2020/0327411 discloses a power grid system that performs voltage control based on an automatic voltage control problem formulated as a Markov decision process and deep reinforcement learning algorithms.
The prior art of record does not teach or suggest a two-stage deep reinforcement learning power grid reactive voltage control method comprising the steps of: building, by a regional power grid control center server, an interactive training environment based on Markov decision process, according to a regional power grid simulation model and a reactive voltage optimization model, training, by the regional power grid control center server, a reactive voltage control model offline by using SAC algorithm, in the interactive training environment based on Markov decision process, deploying, by the regional power grid control center server, the reactive voltage control model to a regional power grid controller of a regional power grid online system and acquiring, by the regional power grid controller, operating state information of the regional power grid, updating the reactive voltage control model, and generating an optimal reactive voltage control policy.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL B YANCHUS III whose telephone number is (571)272-3678. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL B YANCHUS III/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        May 7, 2022